Name: Council Regulation (EEC) No 2392/81 of 18 August 1981 regarding the application of Decision No 3/81 of the ACP-EEC Customs Cooperation Committee derogating from the definition of the concept of 'originating products' to take into account the special situation of Fiji with regard to its production of canned tuna fish
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 8 . 81 Official Journal of the European Communities No L 235/ 1 (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2392/81 of 18 August 1981 regarding the application of Decision No 3/81 of the ACP-EEC Customs Cooper ­ ation Committee derogating from the definition of the concept of 'originating products ' to take into account the special situation of Fiji with regard to its production of canned tuna fish HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Article 1 Decision No 3 / 81 of the ACP-EEC Customs Coopera ­ tion Committee annexed to this Regulation shall apply in the Community . Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the ACP-EEC Customs Cooperation Committee set up under the second ACP-EEC Convention , signed in Lome on 31 October 1979 adopted pursuant to Articles 28 (3) and 30 ( 1 ) of Protocol 1 to the Convention , Decision No 3/81 dero ­ gating from the definition of the concept of 'origi ­ nating products ' to take into account the special situa ­ tion of Fiji with regard to its production of canned tuna ; Whereas , in accordance with Article 33 of the said Protocol 1 , the measures required to implement that Decision should be taken , Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1981 until 31 August 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 August 1981 . For the Council The President P. WALKER